Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
  SPECIFICATION OBJECTION
Again, insertion of continuing data of PCT and Japanese Foreign Priority documents at beginning of the specification is needed.

					     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a slurry comprising at least about 11 parts by mass of a polymer content per 100 parts by mass of the hydrophilic solvent in the reaction mixture, does not reasonably provide enablement for a slurry comprising at least 1 parts by mass of a polymer content per 100 parts by mass .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The instant examples 1-5 of table 1 teach 10-50 wt.% (i.e. about least 11 parts by mass of a polymer content per 100 parts by mass of the hydrophilic solvent in the reaction mixture) of a polymer for obtaining the slurry.  The instant examples and claims recite a closed reaction system (i.e. under pressurized conditions) and cooling, and thus the cooling would not expected to change a concentration of the polymer.
Analysis under In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) usually needs considerations of various factors, but the considerations of such factors would not be needed in this cases since a (polymer) chemist/one skilled in the art would know that it would be impossible to obtain the slurry comprising about 1 wt.% of a polymer concentration and a burden is on applicant to show otherwise.
A similar reason would apply to claim 4.
Other claims depend from the rejected indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites a broader scope (i.e. 1-50 parts by mass of a polymer content per 100 parts by mass of the hydrophilic solvent in the reaction mixture and a narrower scope (i.e. slurry) which would be confusing since it would be impossible to obtain the slurry comprising about 1 wt.% of a polymer concentration.  Claim 4 would have the same issue.  Thus, metes and bounds of coverage sought by the claims are unclear.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP
2006-111664 A.
JP was discussed in the last office action.
	An amended claim 1 now further recites “to a cooling crystalline temperature or lower” and “the reaction mixture after the cooling step being a slurry mixture” over the rejection.
Applicant further asserts that Examples of JP includes at least a diphenyl sulfone group in the skeleton which would not be crystalline PAEK which is known to one skilled in the art, but applicant failed to provide any support and see followings. 
A statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence.  In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
Even if applicant provides any document supporting the assertion, JP further teaches that Y of Chemical formula 1 is either a sulfonyl group or a carbonyl group in claim 6 and thus utilization of the carbonyl group as the Y would be expected to yield the crystalline PAEK.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
A particular % crystallinity is neither taught nor claimed and thus the generic recitation of the “crystalline PAEK” would not overcome the rejection since the polymer taught in the Examples of JP would be expected to have some % crystallinity inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of JP.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to the “to a cooling crystalline temperature or lower”:  The Examples 1 and 2 of JP teach cooling to 30oC which would meet the “to a cooling crystalline temperature or lower”.  
vs. a solution taught by the Examples 1 and 2 of JP: JP further teaches that the amount of the organic polar solvent would be 1.5 to 10 times as ranges of the polymer generate in [0026] which would fall within the recited range of claim 1 (1-50 parts by mass of a polymer per 100 parts by mass of the solvent).
Thus, a modification to the amount of the solvent in the examples of JP or a combination of such modified amount of the solvent and Chemical formula 1 with the carbonyl group as the Y would be expected to yield the slurry since the slurry would be expected to yield an easier precipitation due to a higher concentration of the polymer as opposed to the solution.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to modify the amount of the solvent and to utilize the Chemical formula 1 with the carbonyl group as the Y in the examples of JP which would be expected to yield the crystalline PAEK and the slurry after the cooling since JP teaches such modifications and further to add the hydrophilic solvent before the cooling step in order to decrease the viscosity for a better handling since JP teaches that the amount of the organic polar solvent would be 1.5 to 10 times as ranges of the polymer generate absent showing otherwise.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Sep. 20, 2021                                                      /TAE H YOON/                                                                                     Primary Examiner, Art Unit 1762